Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. § 101 because the claim is directed to non-statutory subject matter in the form of “a recording medium”.  The claims fall outside the scope of patent-eligible subject matter at least because the claimed recording medium is broad enough to encompass transitory embodiments (e.g., one of ordinary skill in the art could reasonably be expected to interpret the medium as a carrier wave onto which instructions could be coded) and because paragraph 0214 of the specification describing recording medium does not limit computer-readable storage medium to non-transitory embodiments.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 9-11, 14, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knibbe et al. (US Pub 2015/0254870 A1).
As to claim 1, Knibbe discloses an information processing device comprising a control unit that controls drawing of a picture displayed on a real object according to delay information based on a result of displaying of a picture on the real object (Knibbe, ¶0013, “Camera-projection systems are often used to project images onto the surfaces of objects or used in conjunction with virtual reality systems to track user movement and integrate the user movement within a virtual experience. In hardware based solutions, an overall latency within the hardware system introduces a lag effect wherein the system tracking the object to have an overlayed image or virtual presence has a delayed response in projecting an image or moving a virtual object in connection with a physical moving object.” ¶0028, “the prediction module 128 may cause projection device 114 to project a test image onto a moving object and camera 110 to capture a predetermined amount of frames of the test image and the moving object in order to calculate the system latency.”).

As to claim 2, claim 1 is incorporated and Knibbe discloses the control unit measures the delay information on the basis of a captured image in which the real (Knibbe, ¶0028, “the prediction module 128 may cause projection device 114 to project a test image onto a moving object and camera 110 to capture a predetermined amount of frames of the test image and the moving object in order to calculate the system latency. The system latency may be calculated, for example, by projecting an image based upon a range of assumed latencies and calculating the distance error between the center of the projection and the tracked center of the moving object.” ¶0039, “the camera 110 may record a plurality of frames of the target object and the image.”)

As to claim 3, claim 1 is incorporated and Knibbe discloses the control unit measures the delay information on the basis of a first captured image in which the real object and a first picture are imaged, and a second captured image in which the real object and a second picture different from the first picture are imaged (Knibbe, ¶0028, “the prediction module 128 may cause projection device 114 to project a test image onto a moving object and camera 110 to capture a predetermined amount of frames of the test image and the moving object in order to calculate the system latency. The system latency may be calculated, for example, by projecting an image based upon a range of assumed latencies and calculating the distance error between the center of the projection and the tracked center of the moving object.” ¶0028, “the system latency may be recalculated continuously” ¶0048, “content module 126 may cause an interactive image to interact with a target moving object using its semi-predicted path.” ¶0049, “a virtual reality device may have a camera mechanism that allows the system to analyze the interaction of images that the user may be perceiving.”)

As to claim 5, claim 2 is incorporated and Knibbe discloses a delay measurement camera that acquires the captured image in which the real object and the picture are imaged (Knibbe, ¶0028, “the prediction module 128 may cause projection device 114 to project a test image onto a moving object and camera 110 to capture a predetermined amount of frames of the test image and the moving object in order to calculate the system latency. The system latency may be calculated, for example, by projecting an image based upon a range of assumed latencies and calculating the distance error between the center of the projection and the tracked center of the moving object.” ¶0039, “the camera 110 may record a plurality of frames of the target object and the image.”).

As to claim 6, claim 1 is incorporated and Knibbe discloses the control unit measures the delay information on the basis of a time difference between a start or stop of movement of the real object and a display of the picture on the real object (Knibbe, ¶0028, “the prediction module 128 may cause projection device 114 to project a test image onto a moving object and camera 110 to capture a predetermined amount of frames of the test image and the moving object in order to calculate the system latency. The system latency may be calculated, for example, by projecting an image based upon a range of assumed latencies and calculating the distance error between the center of the projection and the tracked center of the moving object.”)

As to claim 9, claim 1 is incorporated and Knibbe discloses a detection unit that detects a position of the real object, wherein the control unit controls a position of drawing a picture, which is superimposed on the real object in and after a next frame, on the basis of the position of the real object which position is detected by the detection unit, and the delay information (Knibbe, ¶0038, ¶0040, “the prediction module 128 may adjust the predicted path of the target object until an offset between the target object and the image is below a predetermined threshold. In some examples, the offset is an effect of latency in a projection system, which results in an image being projected at a different location than the target moving object. In some examples, this offset may be calculated by first determining a center of the target object and a center of the image. In some examples, this offset is input into a Kalman filter for further processing before determining whether the offset meets the predetermined threshold.” ¶0048, “a projector may project a smiley face onto a ball in motion. In some examples, the interactive image may be a projection on a semi-transparent surface.” ¶0053, ¶0059, “the content module may adjust the interactive images to properly overlay the image on the object.” “the prediction module 128 may create a predictable or semi-predictable path for an object based on the system latency” ¶0061, Fig. 6)

As to claim 10, claim 9 is incorporated and Knibbe discloses the control unit predicts a position (Knibbe, ¶0028, “he prediction module 128 may automatically calculate a system latency” ¶0029, “the prediction module 128 may calculate a predicted path for an object.”), in which a picture superimposed on the real object in and after a next frame is drawn, on the basis of the position of the real object which position is detected by the detection unit and the delay information, and draws the picture in and after the next frame in the predicted position (Knibbe, ¶0038, ¶0040, “the prediction module 128 may adjust the predicted path of the target object until an offset between the target object and the image is below a predetermined threshold. In some examples, the offset is an effect of latency in a projection system, which results in an image being projected at a different location than the target moving object. In some examples, this offset may be calculated by first determining a center of the target object and a center of the image. In some examples, this offset is input into a Kalman filter for further processing before determining whether the offset meets the predetermined threshold.” ¶0048, “a projector may project a smiley face onto a ball in motion. In some examples, the interactive image may be a projection on a semi-transparent surface.” ¶0053, ¶0059, “the content module may adjust the interactive images to properly overlay the image on the object.” “the prediction module 128 may create a predictable or semi-predictable path for an object based on the system latency” ¶0061, Fig. 6).

As to claim 11, claim 10 is incorporated and Knibbe discloses the detection unit includes an imaging unit that images the real object, and the control unit detects a position of the real object on the basis of an image acquired by the imaging unit (Knibbe, ¶0036, “the tracking module 124 can analyze the recorded frames of the one or more moving objects to determine a predicted path of the target object. In some examples, the predicted paths may be determined by comparing the location of the moving objects within two or more frames. For example, the center of one object may be compared to the center of the same object in another frame to determine the object's location and velocity. In some examples, the tracking module 124 may determine a relative position that may be a position relative to the camera and initial velocity of each object from the recorded frames.”).

As to claim 14, claim 1 is incorporated and Knibbe discloses an output unit that outputs a picture drawn by the control unit (Knibbe, ¶0013, “an overall latency within the hardware system introduces a lag effect wherein the system tracking the object to have an overlayed image or virtual presence has a delayed response in projecting an image or moving a virtual object in connection with a physical moving object.” ¶0059, “the content module 126 may contain interactive images to be overlayed on an object or projected onto a semi-transparent surface. In some examples, the content module may adjust the interactive images to properly overlay the image on the object.”).

As to claim 17, claim 14 is incorporated and Knibbe discloses the output unit is a projector or a display (Knibbe, ¶0024, “The projection device 114 may include a semi-transparent display screen or projector that is a built-in component of the computing system 100.”).

As to claim 18, claim 14 is incorporated and Knibbe discloses a plurality of the output units, wherein the control unit controls drawing of a picture, which is output from each of the plurality of output units, on the basis of a display position of a picture displayed on the real object by each of the plurality of output units and a position of the real object (Knibbe, ¶0024, multiple devices or project or and headset are plurality of output units. ¶0053, “projection devices 114”).

As to claim 19, Knibbe discloses a drawing control method comprising controlling drawing of a picture displayed on a real object according to delay information based on a result of displaying of a picture on the real object (See claim 1 for detailed analysis.).

As to claim 20, Knibbe discloses a recording medium recording a program for causing a computer to execute a step of controlling drawing of a picture displayed on a (See claim 1 for detailed analysis.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Knibbe et al. (US Pub 2015/0254870 A1).

As to claim 4, claim 3 is incorporated and Knibbe discloses the control unit identifies a first distance between a first figure of the real object in the first captured image and a second figure of the first picture in the first captured image, identifies a second distance, for which the real object moves Knibbe, ¶0049, “the camera 110 may record a plurality of frames of the target moving object and the interactive image.” “a camera mechanism that allows the system to analyze the interaction of images that the user may be perceiving.” ¶0050, “the prediction module 128 may determine an offset between the target moving object and the image and adjust the projection of the interactive image. In some examples, the offset may be measure between a determined center of the target moving object and a center of the interactive image. In some examples, the offset may be processed in a Kalman filter.” The offset is a first distance. ¶0029, “the Kalman filter may recursively incorporate all known previous locations, velocities and accelerations of an object as recorded by tracking module 124, and predict future locations, velocities and accelerations based upon a weighted uncertainty of observation due to noise and a weighted uncertainty of prediction due to deviation of the actual path from the laws of physics.” The predicted path is a second distance. ¶0030, “the prediction module 128 uses a movement store 130. This movement store 130 may contain, for example, the location, velocity and acceleration information of objects as recorded by tracking module 124. In some examples, the movement store 130 may be used by the prediction module 128 as a lookup table to reduce effects of latency caused by large deviations in the path of an object from a predicted path.”).
Knibbe does not explicitly disclose the picture displayed on the real object is switched from the first picture to the second picture. However, Knibbe discloses ¶0028, “the system latency may be recalculated continuously” ¶0049, “a virtual reality device may have a camera mechanism that allows the system to analyze the interaction of images that the user may be perceiving.”. It is obvious to one of ordinary skill in the art that the interaction of images would switch from one picture to another picture. Thus, the claim feature “the picture displayed on the real object is switched from the first picture to the second picture.” is an obvious feature when the prediction module calculates a predicted path for an object.
The suggestion/motivation would have been all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Knibbe et al. (US Pub 2015/0254870 A1) in view of Marks et al. (US Pub 2010/0150404 A1). 

As to claim 7, claim 6 is incorporated and Knibbe does not explicitly disclose a first sensor that is provided in the real object and that detects the start or stop of the movement of the real object; a second sensor that detects that the picture is displayed on the real object; and a measurement unit that measures elapsed time from when the first sensor detects the start or stop of the movement of the real object until the second sensor detects that the picture is displayed on the real object, wherein the control unit sets, as the delay information, the elapsed time measured by the measurement unit.
Marks teaches a first sensor that is provided in the real object and that detects the start or stop of the movement of the real object (Marks, Fig 4. Inertial sensor 420, ¶0044.); 
a second sensor that detects that the picture is displayed on the real object (Marks, ¶0045, “The positional sensor 405 may be a video camera, a Z-camera, a stereo camera, an ultrasonic sensor array, a photonic detector, or other device capable of capturing an image. As the object 410 is moved (e.g., through a rich motion path), the positional sensor 405 captures positional data (e.g., images) of the object 410 that may include image size and image location information.”); and 
(Marks, Fig.4, ¶0046, “the inertial data may be used in combination with the positional data obtained by the positional sensor 405 to provide a precise and accurate input for the computing device 415.” ¶0047, “the calibrating logic 432 includes an inertial data logic component 425, a positional data logic component 430 and a reconciling logic component 432, each of which performs different operations related to calibration.” ¶0052, “if the object 410 does not maintain an approximately fixed pitch and roll, then the inertial data includes measurements of accelerations caused by changes in pitch and/or changes in roll. Such accelerations do not reflect changes in position of the object 410, and therefore may not provide useful information for calibration. Such accelerations may also not be calculable based on positional data, and therefore may not be reflected in the computed acceleration that is determined by the positional data logic component 430. This can cause errors in calibration.” ¶0053-0059, ¶0083, “Each vector in the computed acceleration corresponds to a vector in the inertial data. However, due to delays in transit time, computation time, etc. a timing may be off between vectors of the inertial data and the corresponding vectors of the computed acceleration.” ¶0084, “the computing device matches up vectors of the first set (inertial data) to close in time vectors of the second set (computed acceleration) based on the magnitudes of the vectors. For example, if a vector in the first set is a tenth of a second off from a vector in the second set, but the two vectors have an approximately equal magnitude, then the vectors may be aligned in time.”).
Knibbe and Marks are considered to be analogous art because all pertain to object tracking and calibration. It would have been obvious before the effective filing date of the claimed invention to have modified Knibbe with the features of “a first sensor that is provided in the real object and that detects the start or stop of the movement of the real object; a second sensor that detects that the picture is displayed on the real object; and a measurement unit that measures elapsed time from when the first sensor detects the start or stop of the movement of the real object until the second sensor detects that the picture is displayed on the real object, wherein the control unit sets, as the delay information, the elapsed time measured by the measurement unit.” as taught by Marks. The suggestion/motivation would have been in order to produce reliable measurements of the location (Marks, ¶0005).

As to claim 8, claim 7 is incorporated and the combination of Knibbe and Marks discloses the first sensor is an inertial measurement unit (IMU) sensor, and the second sensor is an optical sensor (Marks, Fig 4. Inertial sensor 420, ¶0044. ¶0045, “The positional sensor 405 may be a video camera, a Z-camera, a stereo camera, an ultrasonic sensor array, a photonic detector, or other device capable of capturing an image. As the object 410 is moved (e.g., through a rich motion path), the positional sensor 405 captures positional data (e.g., images) of the object 410 that may include image size and image location information.”).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Knibbe et al. (US Pub 2015/0254870 A1) in view of Robaina et al. (US Pub 2018/0182173 A1) 

As to claim 12, claim 11 is incorporated and Knibbe does not explicitly disclose the detection unit further includes a reflection marker that is provided on the real object and that reflects light of a specific wavelength, and a light source that projects the light of the specific wavelength onto the real object, and the imaging unit detects the light of the specific wavelength which light is reflected by the reflection marker.
Robaina discloses the detection unit further includes a reflection marker that is provided on the real object and that reflects light of a specific wavelength, and a light source that projects the light of the specific wavelength onto the real object, and the imaging unit detects the light of the specific wavelength which light is reflected by the reflection marker (Robaina, abstract, “identify a location marker based on the difference between the emitted light and the reflected light and determine an orientation of the real object based on the location of the real object and a location of the location marker.” ¶0031, “a light detector configured to form an image using a portion of the light reflected by the surface of the real object” ¶0032, “determine a light difference marker based at least in part on the reflected portion of the light pattern” ¶0120, “an augmented reality display system to track the location and the orientation of objects based on light reflective and/or scattering properties of visible or invisible markers at or near the surface of the object.” ¶0124, “other features of the skin may reflect or absorb IR light (or UV light) so as to create a feature, marker or fiducial, that can be tracked with a camera sensitive to the suitable wavelength(s) (e.g., an IR sensor), so as to track the movement of the object, including rotation or change in orientation of the object”).
Knibbe and Robaina are considered to be analogous art because all pertain to object tracking. It would have been obvious before the effective filing date of the claimed invention to have modified Knibbe with the features of “a reflection marker that is provided on the real object and that reflects light of a specific wavelength, and a light source that projects the light of the specific wavelength onto the real object, and the imaging unit detects the light of the specific wavelength which light is reflected by the reflection marker.” as taught by Robaina. The suggestion/motivation would have been in order to allow an augmented reality display system to track the location and the orientation of objects based on light reflective and/or scattering properties of visible or invisible markers at or near the surface of the object (Robaina, ¶0120).

As to claim 13, claim 12 is incorporated and the combination of Knibbe and Robaina discloses the light of the specific wavelength is infrared light (Robaina, ¶0007, “a light source configured to illuminate at least a portion of the object by emitting invisible light” ¶0014, “the invisible light comprises infrared light.”)

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Knibbe et al. (US Pub 2015/0254870 A1) in view of Send et al. (US Pub 2017/0363741 A1)

As to claim 15, claim 5 is incorporated and Knibbe does not explicitly disclose an output unit that outputs a picture drawn by the control unit, wherein a first frame rate at which the delay measurement camera acquires a captured image is equivalent to or higher than a second frame rate at which the output unit outputs the picture.
Send teaches an output unit that outputs a picture drawn by the control unit, wherein a first frame rate at which the delay measurement camera acquires a captured image is equivalent to or higher than a second frame rate at which the output unit outputs the picture (Send, ¶0058, “the frame rate may correspond and/or may be a multiple of an image output of an imaging device, for example an imaging camera, from which the images are received.”).
Knibbe and Send are considered to be analogous art because all pertain to object detection. It would have been obvious before the effective filing date of the claimed invention to have modified Knibbe with the features of “an output unit that outputs a (Send, ¶0015).

As to claim 16, claim 15 is incorporated and the combination of Knibbe and Send discloses the first frame rate is a multiple of the second frame rate (Send, ¶0058, “the frame rate may correspond and/or may be a multiple of an image output of an imaging device, for example an imaging camera, from which the images are received.”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613